 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 1 of 6 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION




 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR                              Misc. Action No.
 FREEDOM OF THE PRESS TO UNSEAL
 CRIMINAL PROSECUTION OF JULIAN
 ASSANGE




    APPLICATION OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE
      PRESS TO UNSEAL CRIMINAL PROSECUTION OF JULIAN ASSANGE


       1.      The Reporters Committee for Freedom of the Press (the “Reporters Committee”

or “Applicant”) respectfully moves this Court for an Order unsealing court records—including

the docket and any criminal complaint, indictment, or other charging document—from the

United States government’s sealed criminal prosecution of WikiLeaks founder Julian Assange

(“Assange”) (hereinafter, the “Assange Prosecution”).

                              INTEREST OF THE APPLICANT

       2.      The Reporters Committee is an unincorporated nonprofit association of reporters

and editors dedicated to safeguarding the First Amendment rights and freedom of information

interests of the news media and the public. The Reporters Committee has participated as a party

and as amicus curiae in First Amendment and freedom of information litigation since 1970. The

Reporters Committee frequently represents the interests of the press and the public in matters

implicating the public’s First Amendment and common law rights of access to judicial

proceedings and court records.
 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 2 of 6 PageID# 2



       3.      The Reporters Committee, like all members of the public and the press, has a

strong interest in access to criminal matters pending in federal district courts. Both the press and

the public have a particularly powerful interest in access to sealed court records related to the

government’s prosecution of Assange, the founder of WikiLeaks.

                                    BACKGROUND FACTS

       4.      Assange is an Australian computer programmer and the founder of WikiLeaks,

which describes itself as a “multi-national media organization and associated library.”

WikiLeaks.org, https://wikileaks.org/What-is-WikiLeaks.html. On information and belief,

Assange founded WikiLeaks in or about 2006. Since 2012, Assange has lived in the Ecuadoran

Embassy in London.

       5.      In or about July of 2018, Special Counsel Robert Mueller’s office indicted 12

Russian military intelligence officers and charged them in connection with an alleged conspiracy

to hack computer systems at the Democratic National Committee (“DNC”) to secure proprietary

communications and data for release during the 2018 U.S. presidential campaign. Indictment,

United States v. Netyksho, No. 1:18-cr-00215-ABJ (D.D.C. filed July 13, 2018). “Organization

1”—which, it has been widely reported, is WikiLeaks—is referred to in the indictment as a

conduit through which hacked communications were published. Id. ¶¶ 47–49; see also, e.g.,

Matt Zapotosky and Devlin Barrett, Julian Assange Has Been Charged, Prosecutors Reveal

Inadvertently in Court Filings, Wash. Post, Nov. 15, 2018, https://perma.cc/9VV2-7LBE.

       6.      In addition, in or about April of 2018, both Assange and WikiLeaks were named

as defendants in a civil lawsuit by the DNC against Russia, Russian military intelligence, the

Trump campaign, and numerous individual defendants, arising out of the same alleged




                                                  2
 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 3 of 6 PageID# 3



conspiracy. Complaint and Jury Demand, Democratic National Comm. v. the Russian Fed’n,

No. 1:18-cv-03501 (S.D.N.Y. filed Apr. 20, 2018).

       7.      On or about November 15 and November 16, 2018, The Wall Street Journal, The

New York Times, and The Washington Post reported that the Justice Department had filed

criminal charges against Assange. See Aruna Viswanatha and Ryan Dube, U.S. Is Optimistic It

Will Prosecute Assange, Wall Street J., Nov. 16, 2018, https://perma.cc/WTD2-YKRA; Charlie

Savage, et al., Julian Assange is Secretly Charged in U.S., Prosecutors Mistakenly Reveal, N.Y.

Times, Nov. 16, 2018, https://perma.cc/K32Q-UWJW; Zapotosky & Barrett, supra. The New

York Times reported that the prosecution was approved during the summer of 2018 by senior

Justice Department officials. Savage et al., supra.

       8.      On or about November 15, 2018, Seamus Hughes, the deputy director of the

Program on Extremism at George Washington University, reported that the U.S. Attorney’s

Office for the Eastern District of Virginia had pasted sections of a motion to seal the charging

document in the Assange Prosecution into a publicly available sealing motion filed in an

unrelated matter. See @SeamusHughes, Twitter (Nov. 15, 2018, 4:48 PM),

https://perma.cc/Q2UJ-RE3B. The Washington Post reported that the assistant U.S. attorney on

that unrelated case, Kellen S. Dwyer, is also assigned to the Assange Prosecution. See

Zapotosky & Barrett, supra.

       9.      The government unsealed the motion disclosing the Assange Prosecution in the

unrelated matter in September of 2018, and the defendant in that case was indicted last week. Id.

The portions of that motion disclosing the Assange Prosecution are found in paragraphs three

and five. See Government’s Motion to Seal Criminal Complaint and Supporting Documents

Pursuant to Local Rule 49(b) ¶ 3, United States v. Seitu Sulayman Kokayi, No. 1:18-mj-406


                                                 3
 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 4 of 6 PageID# 4



(filed Aug. 22, 2018). Paragraph three of that motion states, specifically, that the United States

has considered alternatives to sealing, and that any procedure “short of sealing will not

adequately protect the needs of law enforcement at this time because, due to the sophistication of

the defendant and the publicity surrounding the case, no other procedure is likely to keep

confidential the fact that Assange has been charged.” Id. (emphasis added). Paragraph five of

the motion states in pertinent part that the “complaint, supporting affidavit, and arrest warrant, as

well as this motion and proposed order would need to remain sealed until Assange is arrested in

connection with the charges in the criminal complaint and can therefore no longer evade or

avoid arrest and extradition in this matter.” Id. ¶ 5 (emphasis added).

        10.     Upon information and belief, the Assange Prosecution, including its case number,

is currently sealed in its entirety.

        11.     Counsel for the Reporters Committee contacted counsel for the government and

Assange via e-mail to seek consent for the relief sought by this Application. Counsel for

Assange has stated that Assange does not oppose the relief sought by the Reporters Committee.

As of the filing of this Application, counsel for the government has not responded. In the event

the government opposes the relief sought by this Application, counsel for the Reporters

Committee shall meet and confer with counsel for the government, and seek to set a hearing on

this Application as soon as practicable.

                                       REQUEST FOR RELIEF

        12.     The Reporters Committee seeks an order unsealing the court records—including,

but not limited to, the Court’s docket and any criminal complaint, indictment, or other charging

document—from the government’s criminal prosecution of Assange.




                                                  4
 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 5 of 6 PageID# 5



          13.   The Reporters Committee seeks any further relief that the Court deems just and

proper.



Dated: November 16, 2018                            Respectfully submitted,

                                                    /s Caitlin Vogus
                                                      Caitlin Vogus
                                                      VA Bar No. 81054
                                                      THE REPORTERS COMMITTEE FOR
                                                      FREEDOM OF THE PRESS
                                                      1156 15th St. NW, Suite 1020
                                                      Washington, DC 20005
                                                      Phone: 202.795.9300
                                                      Facsimile: 202.795.9310
                                                      cvogus@rcfp.org


                                                     Katie Townsend*
                                                     Gabriel Rottman*
                                                     THE REPORTERS COMMITTEE FOR
                                                     FREEDOM OF THE PRESS
                                                     1156 15th St. NW, Suite 1020
                                                     Washington, DC 20005
                                                     Phone: 202.795.9300
                                                     Facsimile: 202.795.9310
                                                     *Pro Hac Vice Applications Pending

                                                     Counsel for Applicant the Reporters
                                                     Committee for Freedom of the Press




                                                5
 Case 1:18-mc-00037-LMB-JFA Document 1 Filed 11/16/18 Page 6 of 6 PageID# 6



                               CERTIFICATE OF SERVICE

  I hereby certify that the foregoing APPLICATION OF THE REPORTERS
COMMITTEE FOR FREEDOM OF THE PRESS TO UNSEAL CRIMINAL
PROSECUTION OF JULIAN ASSANGE was filed with the Clerk of Court using the
CM/ECF system, and served on counsel for the following via email and U.S. Mail:

Kellen Dwyer
U.S. Attorney’s Office (Alexandria)
2100 Jamieson Avenue
Alexandria, VA 22314
kellen.dwyer@usdoj.gov

Barry J. Pollack
Robbins Russell
2000 K Street, NW
4th Floor
Washington DC 20006
United States of America
bpollack@robbinsrussell.com
Attorney for Interested Party Julian Assange

This the 16th day of November, 2018.


                                               /s Caitlin Vogus
                                                  Caitlin Vogus




                                               6
